Turney, J.,
delivered the opinion of the court.
The law requires grand juries to be composed of good and lawful men. This is directory to the authorities having the appointment and organization of grand juries. All persons indicted or presented for violation of, or offense against, the laws of the state, may take advantage of the omission of the appointing power to compose the jury of the kind of men designated. But. as the law presumes all men to be good and lawful, the objection must be taken by plea of the party proposing -to rebut the presumption. The -objection that the record shows “the court appointed the grand jury,” is based upon a detached sentence of an entry upon the minutes o-f the court, which recites, the jurors were drawn and by the court appointed, an-d that said *428grand jury, after having been duly summoned, were tried, elected, impaneled, sworn and charged as the law inquires, etc. We are unable to see how an appointment by the court of a grand jury already drawn, as required by law, can affect the acts of a jury in all other respects regular, formal and lawful in its constitution.
The formation of juries in courts is in one sense an appointment by the court in which they are to' serve, as the presence and supervision of the court is absolutely necessary to the legality of their election.